Citation Nr: 0205216	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-08 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The appellant served on active duty from November 1987 to 
July 1990.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 1999, the Board considered 
the appeal and remanded it for VA examination.  These 
examinations were accomplished in July and August 2000, 
therefore we hold that that the Remand instructions were 
complied with and the appeal is ready for final appellate 
consideration.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Lumbar disc disease is currently manifested by no more 
than severe syndrome with recurring attacks and intermittent 
relief.

2.  The appellant is not unable to secure or follow a 
substantially gainful occupation due to service connected 
disabilities.


CONCLUSIONS OF LAW

1.  Lumbar disc disease is no more than 40 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295-5293 (2001).

2.  A total disability rating for compensation purposes based 
on individual unemployability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 3.655, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal stems from a January 1998 rating decision that 
confirmed and continued a 40 percent evaluation for service 
connected lumbar disc disease and that denied a total rating 
based on individual unemployability.  The appellant contends 
that his low back disability is more disabling than currently 
evaluated.  He cannot bend, lift over 10 pounds, stand or sit 
for long periods of time.  He had bad back spasms.  He wore a 
back brace.  He had pain in his legs and numbness in his 
feet.  He could not have sex and sometimes he could not sleep 
at night.  In his VA Form-9 he stated that he was going to 
school but had a hard time driving there.  He further 
contended that he lost his job because of his back problems.  
In a claim for special monthly compensation (aid and 
attendance or housebound benefits submitted in February 2001 
and not currently before the Board), the appellant contended 
that he needed help to dress himself, for bathing and to get 
in and out of a bed or chair.  He stated in that claim that 
he could not drive.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the January 1998 rating decision, and the Statement of the 
Case and Supplemental Statement of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for an 
increased rating or a total rating based on individual 
unemployability.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The 
appellant identified treatment exclusively at the VA Medical 
Center and the RO obtained the available VA Medical Center 
records during this appeal period.  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded VA examinations in October 1997, July 2000 and 
August 2000 that specifically addressed his back disability 
and the question of unemployability.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased rating.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

-lumbar disc disease

Service connection for residuals of a lumbar strain was 
granted in a January 1991 rating decision and the disability 
was assigned a 10 percent evaluation.  The evaluation was 
increased to 40 percent in a December 1993 rating decision.  
In a February 1995 rating decision, the service connected 
disability was recharacterized as residuals of a lumbar 
strain with diffuse disc bulge at L4-5 and the 40 percent 
evaluation was confirmed and continued.  The January 1998 
rating decision on appeal confirmed and continued the 40 
percent evaluation.

VA Medical Center records dated in August 1997 documented the 
appellant's complaint of low back pain that radiated to his 
right leg.  It had gotten worse lately.  He was wearing a 
back brace.  He reported increased pain in the right leg at 
20 degrees.  Back pain with radiculopathy was diagnosed.

A VA examination was conducted in October 1997.  Magnetic 
resonance imaging one-year prior had revealed a diffuse disc 
bulge at L4-5.  The appellant reported chronic low back pain.  
Bending, lifting and prolonged sitting exacerbated the pain.  
He described intermittent numbness and tingling of both legs 
more often on the left.  On physical examination he moved 
about somewhat slowly and stiffly.  He stood and walked with 
a slight list to the left.  No palpable muscle spasm was 
noted.  He had tenderness to palpation of the left lower 
lumbar region.  He demonstrated 40 degrees of flexion and 15 
degrees of extension with complaints of pain on motion.  All 
movements were rather slow and guarded.  Right lateral 
bending was to 20 degrees but left lateral bending was only 
to 5 degrees with complaints of pain.  Right lateral rotation 
was to 10 degrees and left lateral rotation to 5 degrees, 
again with complaints of pain.  On supine straight leg 
raising examination he had complaints of back pain with 
minimal raising of either leg.  He was able to heel and toe 
walk, although heel walking caused back pain.  He was able to 
squat and arise with complaints of back pain.  The quadriceps 
measurements were equal.  The left calf was 1-cm. smaller 
than the right.  Reflexes and sensation were intact in the 
lower extremities.  There was no definite muscle weakness in 
the lower extremities.  X-ray examination showed some disc 
space narrowing and reactive changes at L4-5.  There was no 
change from March 1995.  Chronic lumbar syndrome was 
diagnosed.

A VA orthopedic examination was conducted in July 2000.  The 
claims folder and medical records were reviewed prior to the 
examination.  The appellant reported ongoing chronic low back 
pain.  He no longer drove.  He reported muscle spasms about 
every 20-30 minutes and intermittent episodes of pain and 
numbness and tingling in his lower extremities.  He used a 
cane for ambulation.  On physical examination he moved about 
slowly and cautiously with a cane.  He was able to stand 
erect.  There was no palpable muscle spasm in his back.  He 
had generalized tenderness to palpation.  He resisted range 
of motion testing.  He demonstrated 10 degrees of flexion, 0 
degrees of extension, 5 degrees of right lateral bending and 
0 degrees of left lateral bending.  He reported pain on all 
motion.  The examiner indicated that he had pain on attempts 
of range of motion testing.  The pain would further limit 
functional ability during flare-ups or with increased use.  
Based on his review of the records, the examiner concluded 
that he doubted the appellant was going to be able to hold on 
to any sort of steady employment.  For certain he would never 
be able to go back to do his previous work which was heavy 
labor.  The examiner had doubts that he could do sedentary 
work at this time as he did not drive and required help to 
dress himself.  However, the examiner concluded that the 
appellant would benefit from further examination and 
recommended examination by a neurologist.

The VA neurological examination report dated in August 2000 
was identified as incorrect by the examiner and corrected in 
a report submitted in October 2000.  The appellant reported 
that after sitting or standing for more than 10 minutes he 
must change his positions because of spasms in his low back.  
He had pain at the left iliac crest and buttocks whenever he 
moved.  He reported sharp pain that radiated downward.  He 
had numbness in the lateral aspects in the backs of both legs 
that radiated down to the feet and tips of his toes.  He had 
difficulty holding his bowels.  Coughing and sneezing 
exacerbated his pain.  He was ambulatory with a cane and for 
the past 3-4 years his parents had to dress him.  He had no 
atrophy or cramps otherwise.  Sexual dysfunction was reported 
because he had such severe pain that he could not perform.  
He had difficulty sleeping.  Recent magnetic resonance 
imaging had shown discogenic changes at L4-5, a mild bulge, 
and central stenosis.  There was no significant disc rupture.  
This was primarily at L4-5 but not clearly associated with 
any kind of radicular pattern as such.  On physical 
examination there was no evidence of atrophy or 
fasciculation.  He ambulated with a cane held on his right 
side.  He appeared to be quite stiff in all of his movements 
and alternatively stood and sat because of complaints of back 
pain.  He pried his shoes off with a cane.  He had to have 
aid to take his pants off and to dress.  There was no 
evidence of atrophy or fasciculation.  He complained of pain 
all over including his low back and had very little range of 
motion of lumbosacral spine, but there was no puncture point 
tenderness.  He seemed rather sensitive to touch in the lower 
extremities and attempts at straight leg raising were 
positive at about 25 degrees on both sides.  Motor 
examination showed him to have all but any trace of movement 
in both lower extremities, however he was able to stand and 
dorsiflex in doing so with his feet and standing on his own.  
Sensory examination showed him to be rather insensate in both 
lower extremities from below the waist, however he was able 
to dress himself at least to a limited extent.  His reflexes 
were present at 2/4 and there were long track findings.  
Chronic low back syndrome was diagnosed, the pathology of 
which was uncertain.  His magnetic resonance imaging was 
essentially unremarkable for his age.  Mild discogenic 
changes were seen on a degenerative basis at L4-5.  The cause 
for his severe pain and loss of function in the lower 
extremities was not neurologically apparent.  Therefore, 
there appeared to be a functional overlay with this 
appellant.  No evidence for neuropathic nor myopathic 
involvement in the lower extremities was seen.

Recent VA Medical Center records were requested, but the 
records revealed multiple failures to report for scheduled 
appointments.  In May 2001 he was seen by a social worker and 
requested a back brace.  Medications were prescribed for 
depression, hearing voices, sleeping, pain, and muscle spasm.

In June 2001, the appellant's mother wrote that her son was 
seriously disabled.  His back prevented him from doing 
anything for himself.  She had to dress him, cook for him, 
clean his room and drive him to his appointments.  Somebody 
had to be with him at all times to take him to the bathroom 
or he might soil himself.

The appellant's service connected back disability is 
currently evaluated as 40 percent disabling under the 
criteria for rating intervertebral disc syndrome.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief is assigned a 60 percent 
rating.  Severe intervertebral disc syndrome with recurring 
attacks, with intermittent relief is assigned a 40 percent 
rating.  Moderate intervertebral disc syndrome with recurring 
attacks is assigned a 20 percent rating.  For mild 
intervertebral disc syndrome, a 10 percent rating is 
assigned.  Postoperative and cured is assigned a 0 percent 
rating.  38 C.F.R. § 4.71a; Diagnostic Code 5293 (2001).

The preponderance of the evidence is against a higher 
evaluation because competent, objective, medical evidence of 
pronounced intervertebral disc syndrome has not been 
presented.  We have considered the appellant's report that he 
has constant pain with intermittent leg pain and numbness, 
and near-constant muscle spasm.  However, on multiple 
examinations, the criteria consistent with a higher 
evaluation were not demonstrated.  Sciatic neuropathy was not 
shown on neurological testing in the October 2000 report.  On 
VA examination in both October 1997 and July 2000, there was 
no muscle spasm.  His reflexes in his lower extremities were 
present.  We are most persuaded in the case where a 
neurological impairment is being evaluated, by evidence 
submitted by a neurologist.  As degenerative disc disease 
results in neurological impairments, the opinion of a 
specialist in the field is afforded the highest degree of 
probative value.  The opinion offered by the VA neurologist, 
who examined the appellant and reported that there was no 
evidence of neuropathic or myopathic involvement and who 
suggested a functional overlay, supports the Board's 
conclusion that the higher degree of disability for lumbar 
disc disease has not been demonstrated.  This medical opinion 
outweighs the appellant's subjective assertions to the 
contrary. 

The appellant is in receipt of the maximum schedular 
evaluation under the criteria for rating lumbosacral strain.  
38 C.F.R. § 4.71a; Diagnostic Code 5295 (2001).  He is also 
in receipt of the maximum schedular evaluation for limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a; Diagnostic 
Code 5292 (2001).  Therefore, a higher evaluation under these 
criteria is not possible.  The DeLuca provisions are 
applicable to limitation of motion, and as the appellant is 
already in receipt of the maximum evaluation for limitation 
in range of motion, application or consideration of these 
provisions would not afford him a higher evaluation.  Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

Total rating based on individual unemployability

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (2001).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. §§ 4.16(a), 
4.19 (2001), Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

The appellant's sole service connected disability is lumbar 
disc disease that is evaluated as 40 percent disabling.  
Thus, the appellant does not meet the schedular criteria for 
a total rating based on individual unemployability and there 
is no legal merit to the claim based upon schedular 
requirements.

The Board has considered whether extraschedular evaluation is 
appropriate in this case.  In his claim the appellant alleged 
that he left his last job because he could not bend, lift 
heavy objects, walk or stand for long periods of time.  He 
was going to school through the vocational rehabilitation 
program.  The appellant had 4 years of high school and 
reported that he had last worked full-time in July 1997.  He 
had tried to work since then but could not.  He alleged that 
no one would hire him because of his back.

The Board has considered the entirety of the medical evidence 
reported above as well as an employment feasibility 
evaluation that was conducted in January 2001 based on a 
referral from the VA vocational rehabilitation counselor.  It 
was apparent that the appellant had significant physical 
disabilities that could interfere with his ability to sustain 
employment on a long-term basis.  Especially problematic was 
his speech impediment and a learning disability.  The 
appellant reported that he was living at home with his 
parents.  His only activity was to attend church on Sunday 
for two hours.  Other than this he did nothing outside the 
home.  The evaluator noted the VA examiner's statement in 
July 2000 that the appellant was not employable due to his 
orthopedic condition.  He had a fairly severe learning 
disability.  His work history was very weak.  Coupled with 
his learning disability he was a poor candidate for 
vocational rehabilitation services.  He was encouraged to 
apply for a rate increase consistent with his disabilities 
and unemployable status.  It was recommended that he be given 
a computer system that would enable him to pursue an activity 
during the day.  Due to his flat affect and apparent lack of 
communication skills, it was difficult to determine if there 
were any other hobbies he should be encouraged to pursue.  He 
was referred to mental hygiene services since he exhibited 
signs and symptoms of depression and had dependency issues 
with his parents.  He was found to be a poor candidate for 
any type of employment.

The Board has considered that the VA orthopedic examiner in 
July 2000 that the could not perform heavy labor and that he 
had doubts he could perform sedentary work.  This opinion is 
afforded serious probative valued in our determination, 
however, we noted that the examiner felt that further 
neurological examination was necessary.  On neurological 
examination, magnetic resonance imaging and other testing did 
not support his severe complaints and a functional overlay 
was indicated.  We further note that when his employment 
feasibility was evaluated, he was considered a "poor 
candidate" for employment but it was due to his back 
disability and a stutter and a learning disability.  In light 
of the disparity between the orthopedic and neurological 
findings in combination with the employment evaluator's 
conclusion that unemployability was due to factors in 
addition to the service connected disability, we conclude 
that the preponderance of the evidence is against an 
assignment of a total rating based on individual 
unemployability on an extraschedular basis.  There is 
insufficient uncontradicted evidence that his service 
connected back disability alone renders him unemployable.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  

In this regard, the Board finds that the schedular criteria 
and currently assigned evaluation for lumbar disc disease is 
adequate as the case does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  The 
assignment of a high schedular evaluation is recognition of 
substantial interference with employment.  However, 
competent, objective evidence of marked inference with 
employment or frequent periods of hospitalization has not 
been shown.  The appellant has not alleged, and the evidence 
does not establish, frequent periods of hospitalization.  
Although there is evidence of unemployability, that status 
has been attributed to numerous conditions.  The effect of 
impairment due to the nonservice-connected disabilities may 
not be considered.  The Board finds that the entire record, 
as a whole, establishes that the appellant's unemployability 
status is not due to the service connected back disability 
alone.  Accordingly, a total rating for compensation on the 
basis of individual unemployability is not warranted.


ORDER

An increased rating for lumbar disc disease is denied.  A 
total rating based on individual unemployability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

